—Order unanimously affirmed, with costs. Memorandum: We agree with Family Court which directed appellant to pay child support for Deborah Sullivan, issue of the marriage. However, the court erroneously found that this 17-year-old girl was once emancipated during the period of time when she did not reside with either parent. Deborah did not voluntarily abandon her father’s home to seek her fortune or avoid parental discipline and restraint (Matter of Roe v Doe, 29 NY2d 188). The only fair interpretation of the evidence is that she was never emancipated (CPLR 5712, subd [b]; cf. Gillette v Heinrich Motors, 55 AD2d 841; Collins v Wilson, 40 AD2d 750). (Appeal from order of Onondaga County Family Court—support.) Present—Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Witmer, JJ.